Citation Nr: 0109076	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for residuals of a heart attack.

2.  Entitlement to an initial compensable evaluation for 
malaria.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Indianapolis, Indiana Department of Veterans Affairs (VA) 
Regional Office (RO) in January and July of 1998.

While the Board observes that the veteran was represented by 
a veterans' service organization at the outset of this 
appeal, the veteran revoked his right to representation in a 
November 2000 statement.  See 38 C.F.R. § 20.607 (2000).

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000) for residuals of a heart 
attack will be addressed in the REASONS AND BASES section of 
this decision, while the claims of entitlement to an initial 
compensable evaluation for malaria and service connection for 
PTSD will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for residuals of 
a heart attack was initially denied by the RO in a July 1998 
rating decision, and the veteran was notified of this 
decision on August 12, 1998.

2.  The RO received the veteran's Notice of Disagreement in 
October 1998, and a Statement of the Case was issued on 
November 9, 1998; however, the veteran's January 1999 
Substantive Appeal listed only the other two issues on 
appeal, and no further submissions indicating a desire to 
continue the appeal on the 38 U.S.C.A. § 1151 issue were 
received by the RO prior to August 16, 2000.



CONCLUSION OF LAW

The veteran did not perfect a timely appeal as to the claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for residuals of a heart attack, and the 
claim must be dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 
1991) 38 C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2000).  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2000).  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(b) (2000).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the veteran was notified of the unfavorable 
July 1998 rating decision denying entitlement to compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
residuals of a heart attack on August 12, 1998.  In October 
1998, the veteran's timely NOD was received by the RO, and, 
on November 9, 1998, the RO issued a SOC, along with a letter 
explaining his appellate rights and responsibilities.  
However, the veteran's Substantive Appeal, received by the RO 
on January 7, 1999, contains specific allegations regarding 
the other two issues on appeal but contains no mention 
whatsoever of the 38 U.S.C.A. § 1151 issue.  The next mention 
of this issue of record is contained in a submission from the 
veteran's former representative, dated on August 16, 2000.  

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing his 
Substantive Appeal.  See 38 C.F.R. §§ 3.109(b), 20.303 
(2000).  The Board sent the veteran a letter in December 2000 
requesting further argument as to this matter, but the 
veteran responded that he had no further argument to present 
in January 2001.  Accordingly, the Board is without 
jurisdiction to consider the veteran's claim, and the appeal 
is dismissed. 


ORDER

In the absence of a timely Substantive Appeal, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for residuals of a heart attack is 
dismissed.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims of entitlement to an initial 
compensable evaluation for malaria and service connection for 
PTSD.  See 38 U.S.C.A. § 5107(a) (West 1991); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

The Board has reviewed the veteran's claims file but finds 
that his claim of entitlement to an initial compensable 
evaluation for malaria has not, to date, been addressed in a 
VA examination.  Although the veteran underwent multiple VA 
examinations in September 1997, the reports of these 
examinations contain no information regarding this 
disability.

With regard to the claim of entitlement to service connection 
for PTSD, the Board observes that VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2000); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000).  

In this case, the veteran is a recipient of the Combat 
Infantryman Badge.  This commendation signifies participation 
in combat with the enemy during service, and no further 
verification of claimed stressors is necessary.  The question 
remains, however, as to whether the veteran currently suffers 
from PTSD.  A VA psychiatric examination report from February 
1998 explicitly indicates that the criteria for a diagnosis 
of PTSD had not been met.  However, a February 1999 VA 
treatment record contains a diagnosis of rule out PTSD.  PTSD 
was not among the diagnoses listed in the report of the 
veteran's September 1999 VA psychiatric examination, but this 
report contains no explanation of the omission of this 
diagnosis.  Furthermore, a September 2000 VA treatment record 
describes the veteran as a man "w/PTSD."  Particular in 
view of the veteran's combat experiences, further development 
as to the question of a diagnosis is warranted.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the nature and 
extent of his service-connected malaria.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an explanation of 
any and all current symptomatology 
resulting from the veteran's malaria.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The RO should afford the veteran a VA 
psychiatric examination for the express 
purpose of determining whether he meets 
the criteria for a diagnosis of PTSD.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
If the examiner determines that a 
diagnosis of PTSD is appropriate, he or 
she should provide commentary as to the 
etiology of this disorder.  If the 
criteria for this diagnosis are not found 
to be met, the examiner should provide a 
full explanation as to why a diagnosis of 
PTSD is not appropriate.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

The veteran must be informed of the 
potential consequences of his failure to 
appear for any scheduled examination, and 
copy of this notification must be 
associated with the claims file.  

3.  After completion of the above 
development, the RO should review the 
file and ensure that the directives of 
this remand have been carried out in 
full.  If any have not, corrective action 
must be taken.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).  Then the RO should again 
adjudicate the veteran's claims of 
entitlement to an initial compensable 
evaluation for malaria and service 
connection for PTSD.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 



